DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 11, 19, and 20 separately recite dimensions in two separate unit scales (cm and in, respectively).  The recited dimensions are not precise equivalents of each other (there are 2.54 cm per inch, or 0.0254 cm per 0.01 inch; with regards to e.g. Claim 10, 0.03 inches would be analogous to 0.0762 cm but 0.06 cm is recited as the counterpart) and therefore the intended scope of these claims is indefinite.  For the purpose of applying art, Examiner will consider measurements which are commensurate with either of the cited ranges to read on the listed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bouillon ‘613 (U.S. PGPub 2015/0008613) in view of Cairo ‘338 (U.S. PGPub 2003/0129338).
Claim 1 – Bouillon ‘613 teaches a method of fabricating a CMC component (Abstract), the method comprising:
compressing a fabric preform (PG 0037, e.g. woven fabric) within tooling (PG 0040-0041, shaping tooling) including holes and/or recesses facing the fabric preform (inherent; if the tooling does not comprise at least one inlet hole and one exit hole, CVI cannot occur);
delivering gases through the tooling to deposit a matrix material on exposed surfaces of the fabric preform during the compression (PG 0041-0043), the matrix material building up on the fabric preform (PG 0041-0043), thereby forming a rigidized preform (PG 0043; the first matrix phase reduces porosity in the preform and thereby reduces flexibility of the preform, rendering it rigidized in comparison to the original fabric preform);
removing the tooling (PG 0047); and
densifying the rigidized preform (e.g. PG 0047-0053), thereby forming a CMC component (PG 0053-0054).  
Bouillon ‘613 does not teach or suggest the following features of Claim 1:
Wherein portions of the fabric preform are pushed into the holes and/or recesses;
Wherein matrix material builds up on the portions of the fabric preform pushed into the holes or recesses, thereby forming a rigidized preform with surface protrusions;
Wherein the CMC component includes raised surface features.
Cairo ‘338 is drawn to formation of CMC components comprising raised surface features (Abstract), the preform being formed from fiber-reinforced CMC materials (PG 0013).  The process disclosed in Cairo ‘338 includes compaction, infiltration, consolidation, and densification of the CMC material (PG 0018) and discloses that the compaction can influence the shape of the preform and CMC part (PG 0018, tows compact more than monolithic inserts).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the process of Bouillon ‘613 to control the compacting and shaping of the preform such that desired surface features are obtained as suggested by Cairo ‘338, as Bouillon ‘613 wants to form shaped CMC products and Cairo ‘338 teaches that controlling the compaction and shaping of the preform controls the shape of the final CMC product.  Since the compaction changes the shape of the preform, preform material must necessarily be pressed into contours (e.g. holes or recesses) of the tooling.  As the CVI process of Bouillon ‘613 permeates the preform, material will be deposited on the surface features present in the preform of Cairo ‘338.
Claim 3 – Bouillon ‘613 / Cairo ‘338 renders obvious the method of claim 1, wherein the fabric preform comprises silicon carbide fibers (Bouillon ‘613 PG 0038, silicon carbide fibers) and the matrix material comprises silicon carbide (PG 0043, silicon carbide to conclude the first matrix phase), and wherein the CMC component includes a silicon carbide matrix reinforced with the silicon carbide fibers (obvious from Bouillon ‘613 PG 0038 and 0043 as discussed above). 
Claim 5 – Bouillon ‘613 / Cairo ‘338 renders obvious the method of claim 1, wherein the raised surface features comprise pedestals or ribs (Cairo ‘338 PG 0019, continuous surface features held as analogous to ribs and discontinuous surface features held as analogous to pedestals). 
Claim 6 – Bouillon ‘613 / Cairo ‘338 renders obvious the method of claim 5, but do not expressly teach or suggest wherein the pedestals have a cross- sectional shape selected from the group consisting of: circle, square, triangle, pentagon, and hexagon.  Cairo ‘338 teaches that the size and shape of the inserts are result-effective with regards to the final shape of the turbulator (PG 0018).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have chosen a shape for the inserts such that a desired shape of cooling features is obtained in the final product.
Claim 7 – Bouillon ‘613 / Cairo ‘338 renders obvious the method of claim 5, but do not expressly teach or suggest wherein each of the ribs has a length- to-width aspect ratio of at least about 2. Cairo ‘338 teaches that the size and shape of the tows are result-effective with regards to the final shape of the turbulator (PG 0018).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have chosen a shape for the tows such that a desired shape of cooling features is obtained in the final product.
Claim 8 – Bouillon ‘613 / Cairo ‘338 renders obvious the method of claim 7, but do not expressly teach or suggest wherein the length-to-width aspect ratio is at least about 10.  Cairo ‘338 teaches that the size and shape of the tows are result-effective with regards to the final shape of the turbulator (PG 0018).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have chosen a shape for the tows such that a desired shape of cooling features is obtained in the final product.
Claim 9 – Bouillon ‘613 / Cairo ‘338 renders obvious the method of claim 5, wherein the ribs are curved (Cairo ‘338 PG 0018, protrusions based on tows wind up oval-shaped and are therefore curved). 
Claim 10 – Bouillon ‘613 / Cairo ‘338 renders obvious the method of claim 1, but do not expressly teach or suggest wherein a spacing between the raised surface features is at least about 0.06 cm (about 0.03 in).  Cairo ‘338 teaches that the purpose of the surface features is to disrupt laminar airflow over the surface of the part to enhance convective cooling (PG 0015).  The spacing of the raised surface features inherently affects the airflow over the surface of the part.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have selected a spacing for the cooling features such that a desired airflow is obtained across the part surface.
Claim 11 – Bouillon ‘613 / Cairo ‘338 renders obvious the method of claim 1, but do not expressly teach or suggest wherein the raised surface features have a height within a range from about 0.03 cm (0.01 in) to about 0.10 cm (0.04 in).  Cairo ‘338 teaches that the purpose of the surface features is to disrupt laminar airflow over the surface of the part to enhance convective cooling (PG 0015).  The height of the raised surface features inherently affects the airflow over the surface of the part.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have selected a height for the cooling features such that a desired airflow is obtained across the part surface.
Claim 12 – Bouillon ‘613 teaches a method of fabricating a CMC component (Abstract), the method comprising:
enclosing a rigidized preform (PG 0037, e.g. woven fabric that is bonded together by e.g. stitching; the stitching constrains the flexibility of the fabric relative to the unstitched state and therefore rigidizes the preform) in tooling (PG 0040-0041, shaping tooling) including holes and/or recesses facing the rigidized preform (inherent; if the tooling does not comprise at least one inlet hole and one exit hole, CVI cannot occur);
delivering gases through the holes and/or recesses to selectively deposit a matrix material on the rigidized preform at locations adjacent to the holes (PG 0041-0043), the tooling acting as a mask to prevent deposition of the matrix material on the rigidized preform away from the holes (inherent, as the solid portions of the tooling in contact with the preform necessarily prevent deposition between the tooling and the preform);
removing the tooling (PG 0047); and
densifying the rigidized preform (e.g. PG 0047-0053), thereby forming a CMC component (PG 0053-0054).
Bouillon ‘613 does not teach or suggest the following features of Claim 12:
Whereby the process forms surface protrusions on the rigidized preform.
Cairo ‘338 is drawn to formation of CMC components comprising raised surface features (Abstract), the preform being formed from fiber-reinforced CMC materials (PG 0013).  The process disclosed in Cairo ‘338 includes compaction, infiltration, consolidation, and densification of the CMC material (PG 0018) and discloses that the compaction can influence the shape of the preform and CMC part (PG 0018, tows compact more than monolithic inserts).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the process of Bouillon ‘613 to control the compacting and shaping of the preform such that desired surface features are obtained as suggested by Cairo ‘338, as Bouillon ‘613 wants to form shaped CMC products and Cairo ‘338 teaches that controlling the compaction and shaping of the preform controls the shape of the final CMC product.  As the CVI process of Bouillon ‘613 permeates the preform, material will be deposited on the surface features present in the preform of Cairo ‘338.
Claim 13 – Bouillon ‘613 / Cairo ‘338 renders obvious the method of claim 12, wherein the rigidized preform comprises silicon carbide fibers (Bouillon ‘613 PG 0038, silicon carbide fibers) and the matrix material comprises silicon carbide (PG 0043, silicon carbide to conclude the first matrix phase), and wherein the CMC component includes a silicon carbide matrix reinforced with the silicon carbide fibers (obvious from Bouillon ‘613 PG 0038 and 0043 as discussed above)
Claim 15 – Bouillon ‘613 / Cairo ‘338 renders obvious the method of claim 12, but does not expressly teach or suggest wherein the holes and/or recesses comprise tapered holes and/or recesses.  It would have been an obvious matter of design choice to control the shape of the holes or recesses to provide desired gas flow characteristics, since such a modification would have involved a mere change in the shape of a component.  A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966.
Claim 16 – Bouillon ‘613 / Cairo ‘338 renders obvious the method of claim 12, wherein the raised surface features comprise pedestals or ribs (Cairo ‘338 PG 0019, continuous surface features held as analogous to ribs and discontinuous surface features held as analogous to pedestals).
Claim 17 – Bouillon ‘613 / Cairo ‘338 renders obvious the method of claim 16, but does not expressly teach or suggest wherein each of the ribs has a length at least two times greater than a width thereof.  Cairo ‘338 teaches that the size and shape of the tows are result-effective with regards to the final shape of the turbulator (PG 0018).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have chosen a shape for the tows such that a desired shape of cooling features is obtained in the final product.
Claim 18 – Bouillon ‘613 / Cairo ‘338 renders obvious the method of claim 16, wherein the ribs are curved (Cairo ‘338 PG 0018, protrusions based on tows wind up oval-shaped and are therefore curved). 
Claim 19 – Bouillon ‘613 / Cairo ‘338 renders obvious the method of claim 12, but do not expressly teach or suggest wherein a spacing between the raised surface features is at least about 0.06 cm (about 0.03 in).  Cairo ‘338 teaches that the purpose of the surface features is to disrupt laminar airflow over the surface of the part to enhance convective cooling (PG 0015).  The spacing of the raised surface features inherently affects the airflow over the surface of the part.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have selected a spacing for the cooling features such that a desired airflow is obtained across the part surface.
Claim 20 – Bouillon ‘613 / Cairo ‘338 renders obvious the method of claim 12, but do not expressly teach or suggest wherein the raised surface features have a height within a range from about 0.03 cm (0.01 in) to about 0.10 cm (0.04 in).  Cairo ‘338 teaches that the purpose of the surface features is to disrupt laminar airflow over the surface of the part to enhance convective cooling (PG 0015).  The height of the raised surface features inherently affects the airflow over the surface of the part.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have selected a height for the cooling features such that a desired airflow is obtained across the part surface.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bouillon ‘613 / Cairo ‘338 as applied to claim 1 above, and further in view of Rudolph ‘485 (U.S. Patent 5,853,485).
Claim 2 – Bouillon ‘613 / Cairo ‘338 renders obvious the method of claim 1, but does not expressly teach or suggest wherein the gases are delivered through channels in the tooling terminating in the holes and/or recesses.  Rudolph ‘485 is drawn to CVI of e.g. aircraft brake discs (Abstract).  Rudolph ‘485 further teaches that control of where and how the infiltrant gas contacts the preform to be densified is result-effective with regards to the densification of the preform by accumulated material (Figures 8-13, discussed across Column 8 Line 18 – Column 11 Line 51).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bouillon ‘613 / Cairo ‘338 to control gas flow commensurate with desired densification as suggested by Rudolph ‘485, as Bouillon ‘613 / Cairo ‘338 want to perform CVI processes on CMC preforms and Rudolph ‘485 teaches that control of the gas flow allows control of the densification and deposition processes in the preform.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bouillon ‘613 / Cairo ‘338 as applied to claims 1 and 12 above, and further in view of Eberling-Fux ‘828 (U.S. PGPub 2011/0293828).
Claim 4 – Bouillon ‘613 / Cairo ‘338 renders obvious the method of claim 1, but does not expressly teach or suggest wherein the gases include methyltrichlorosilane (CH3SiCI3) and hydrogen gas (H2).  Eberling-Fux ‘828 is drawn to the formation of parts from CMC materials (Abstract, PG 0059).  The process is inclusive of CVI densification (PG 0072-0073) and teaches that densification using methyltrichlorosilane and hydrogen gases is known to be suitable for the purpose (PG 0073).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bouillon ‘613 / Cairo ‘338 to perform the densification using methyltrichlorosilane and hydrogen gases, as Bouillon ‘613 / Cairo ‘338 wants to perform CVI densification of an SiC material and Eberling-Fux ‘828 teaches that methyltrichlorosilane and hydrogen gases are known to be suitable for CVI densification of an SiC material.
Claim 14 – Bouillon ‘613 / Cairo ‘338 renders obvious the method of claim 12, but does not expressly teach or suggest wherein the gases include methyltrichlorosilane (CH3SiCI3) and hydrogen gas (H2).  Eberling-Fux ‘828 is drawn to the formation of parts from CMC materials (Abstract, PG 0059).  The process is inclusive of CVI densification (PG 0072-0073) and teaches that densification using methyltrichlorosilane and hydrogen gases is known to be suitable for the purpose (PG 0073).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bouillon ‘613 / Cairo ‘338 to perform the densification using methyltrichlorosilane and hydrogen gases, as Bouillon ‘613 / Cairo ‘338 wants to perform CVI densification of an SiC material and Eberling-Fux ‘828 teaches that methyltrichlorosilane and hydrogen gases are known to be suitable for CVI densification of an SiC material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712